
	
		II
		110th CONGRESS
		1st Session
		S. 857
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To redesignate the project for navigation,
		  Saco River, Maine, as an anchorage area.
	
	
		1.Redesignation of projectThe portion of the project for navigation,
			 Saco River, Maine, authorized under section 107 of the River and Harbor Act of
			 1960 (74 Stat. 486), and described as a 6-foot deep, 10-acre maneuvering basin
			 located at the head of navigation, is redesignated as an anchorage area.
		
